Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,573,869 (“Moore” or “M”).
Regarding claim 1, M teaches a metal shielding cover slot antenna (10 of figs 1-3), comprising a metal shielding cover (radiator 12 is made of sheet 24), wherein the metal shielding cover comprises a plurality of conductive surfaces (25, 34, 30 and 26); and the metal shielding cover further comprises: a slot (14), an antenna feed terminal (26) and an antenna ground portion (30), wherein the slot is disposed in at least one of the plurality of conductive surfaces of the metal shielding cover (14 is disposed in 25); wherein the antenna ground portion is formed by at least one of the plurality of conductive surfaces, or formed by a cut in at least one of the plurality of conductive surfaces, or connected to at least one of the plurality of conductive surfaces (30 is one of the surfaces as shown); wherein the antenna feed terminal is formed by a cut in at 
Regarding claim 2, M teaches that the antenna ground portion is configured to be connected to a ground plane (30 acts as 22 and is shorted to ground plane 18, as discussed at column 2, lines 61-63; the antenna feed terminal is configured to be connected to a radio-frequency transceiver circuit (as would be required of an antenna).
However, M fails to teach that the metal shielding cover is configured to at least overlap the radio-frequency transceiver circuit in a vertical direction.
However, it was old and well-known to overlap antennas with rf transceiver circuitry.
Thus, it would have been obvious to provide the above.
The motivation would have been to allow for proximal connection of the antenna to the transceiver to prevent line losses.
Regarding claim 3, M teaches that the metal shielding cover is a cube, a cylinder or an irregular three-dimensional structure (it is irregular, as shown).
Regarding claim 4, M teaches that the conductive path is configured in one of following manners: the conductive path is positioned in a two-dimensional conductive plane, and the two-dimensional conductive plane is any one of the plurality of conductive surfaces of the metal shielding cover or a plane in which any one of the plurality of conductive surfaces is positioned; the conductive path is positioned in a three-dimensional conductive structure, and the three-dimensional conductive structure is formed by the plurality of conductive surfaces of the metal shielding cover; or the 
Regarding claim 5, M teaches an antenna support point, wherein the antenna support point is formed by a cut in at least one of the plurality of conductive surfaces of the metal shielding cover (13 supports 24 at points along the edge of 24, from which 34 has been cut out).
Regarding claim 6, M teaches that the antenna feed terminal and the antenna support point are positioned in different ones of the plurality of conductive surfaces of the metal shielding cover (34 is different than 26).
Regarding claim 7, M teaches that the slot is formed in a top surface of the metal shielding cover (as shown) and a peripheral shape of the slot comprises one of a strip, a rectangle, a circle, an ellipse or a polygon (the slot comprises multiple strip shapes).
Regarding claim 8, M teaches that the antenna feed terminal is formed by a cut in a first vertical conductive surface of the metal shielding cover vertical to the top surface (a cut from a surface that would contain 26); and the antenna support point is formed by a cut in a second vertical conductive surface of the metal shielding cover vertical to the top surface (a cut in a surface that would contain 34); the first vertical 
Regarding claim 9, M teaches in condition that the antenna ground portion is formed by at least one of the plurality of conductive surfaces, the antenna ground portion is formed by all or part of conductive surfaces of the metal shielding cover excluding a conductive surface in which the slot is positioned, a position of the antenna feed terminal and a position of the antenna support point (30 is one of the conductive surfaces).
Regarding claim 10, M teaches that the antenna feed terminal is spaced apart from the antenna ground portion through a gap (there is a gap between 26 and 30); and the antenna feed terminal is spaced apart from the antenna support point through a conductive surface and a gap (30 and a gap lies between 26 and 34), or the antenna feed terminal is spaced apart from the antenna support point through a gap (this is an alternative limitation).
Regarding claim 11, M fails to teach that the radio-frequency transceiver circuit is disposed on a printed circuit board 9; and the antenna ground portion is welded to the printed circuit board, or the metal shielding cover slot antenna is secured to the printed circuit board through a shielding cover clamp.
However, it was old and well-known to dispose transceiver circuitry on pcbs that support ground planes and to weld antenna grounds to the same pcbs.
Thus, it would have been obvious to locate ground plane 18 on a pcb that contains transceiver circuitry and to weld 22/30 to the same.

However, it was old and well-known to employ feed pads, ground pads, and support pads to connect antenna structures to a device pcb.
Regarding claim 13, the modified device of claim 2 would be an electronic device, comprising: a wireless communication system, which comprises the metal shielding cover slot antenna according to claim 1; and a radio-frequency transceiver circuit communicatively connected to the metal shielding cover slot antenna (see the discussion regarding claim 2); wherein part of the metal shielding cover slot antenna is further connected to a ground plane disposed in the wireless communication system (22/26 would be connected to 18).
Regarding claim 14, M teaches that the ground plane is provided with a ground reference portion (it is a ground plane that grounds 10), and the metal shielding cover slot antenna is at least partially connected to the ground reference portion (22/26 is connected to 18).
Regarding claim 15, M fails to teach that the wireless communication system further comprises a transmission wire, and the transmission wire is configured to transmit a signal.

Thus, it would have been obvious to provide as claimed.
The motivation would have been to employ one know way of feeding an antenna.
Regarding claim 16, M fails to teach that the wireless communication system further comprises an antenna matching circuit, and the antenna matching circuit is disposed between the radio-frequency transceiver circuit and the feed pad and is separately connected to the radio-frequency transceiver circuit and the feed pad through the transmission wire; and the metal shielding cover slot antenna at least overlaps the antenna matching circuit in a vertical direction.
However, connecting matching circuits between transceivers and antennas was old and well known. In addition, overlapping antennas with circuitry was old and well-known.
Thus, it would have been obvious to provide as claimed.
The motivation would have been to prevent power from reflecting back to the transceiver and to place the matching circuit as close to the antenna as possible to avoid line losses.
Regarding claim 17, M fails to teach that the radio-frequency transceiver circuit comprises a radio-frequency transceiver operating in one or more radio-frequency communication bands, wherein the radio-frequency communication bands comprise a wireless fidelity (Wi-Fi) band at 2.4 GHz, a Wi-Fi band at 5 GHz or a bluetooth communication band at 2.4 GHz.

Thus, it would have been obvious to provide as claimed.
The motivation would have been to provide for operation in WiFi frequencies or at GPS frequencies to provide related functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/GRAHAM P SMITH/Primary Examiner, Art Unit 2845